UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes34.1% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.2% Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 395,000 398,714 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 420,000 a 421,269 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. A 1.49 11/15/17 309,809 a 311,023 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 314,523 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. B 1.83 3/15/17 540,000 546,373 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 3/15/18 480,000 485,037 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 320,000 329,912 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 130,221 a 131,032 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 435,000 442,091 Asset-Backed Ctfs./Equipment.1% CNH Equipment Trust, Ser. 2010-B, Cl. B 3.12 2/15/17 395,000 Commercial Mortgage Pass-Through Ctfs.2.2% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 575,000 582,326 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-T22, Cl. A4 5.58 4/12/38 273,313 b 293,884 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 196,796 199,581 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 b 198,450 Commercial Mortgage Trust, Ser. 2014-CR14, Cl. A4 4.24 2/10/47 345,000 b 364,543 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 380,000 a,b 403,300 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.16 10/10/46 675,000 b 727,333 Hilton USA Trust, Ser. 2013-HLT, Cl. BFX 3.37 11/5/30 725,000 a 736,495 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 41,582 b 42,925 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.45 12/5/27 435,000 a,b 525,072 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 865,000 895,820 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 335,000 b 350,430 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 125,000 126,340 WFRBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A2 3.43 6/15/45 260,000 263,157 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 335,000 348,477 Consumer Discretionary1.0% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 55,000 56,118 21st Century Fox America, Gtd. Notes 6.65 11/15/37 175,000 212,826 Comcast, Gtd. Notes 6.50 11/15/35 135,000 167,575 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 a 409,965 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 537,198 a 699,583 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 345,000 a 347,651 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 240,000 274,778 Staples, Sr. Unscd. Notes 2.75 1/12/18 215,000 219,911 Walgreen, Sr. Unscd. Notes 3.10 9/15/22 350,000 338,619 Consumer Staples.9% Altria Group, Gtd. Notes 4.00 1/31/24 65,000 65,119 Altria Group, Gtd. Notes 4.25 8/9/42 90,000 79,670 Altria Group, Gtd. Notes 4.75 5/5/21 120,000 131,219 Altria Group, Gtd. Notes 10.20 2/6/39 20,000 32,622 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 425,000 424,733 Lorillard Tobacco, Gtd. Notes 3.75 5/20/23 205,000 194,020 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 500,000 a 524,137 Reynolds American, Gtd. Notes 4.85 9/15/23 555,000 582,854 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 200,000 a 209,901 WM Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 270,000 a 275,604 Energy1.1% Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 440,000 457,681 Energy Transfer Partners, Sr. Unscd. Notes 5.95 10/1/43 220,000 232,895 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 276,618 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.00 3/1/43 235,000 222,572 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 205,000 234,491 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 405,000 445,605 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 210,000 229,950 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 90,000 92,796 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 75,000 79,548 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 215,000 217,331 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 285,000 273,709 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 145,000 148,717 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 60,000 67,586 Financial3.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 265,000 a 267,067 ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 51,686 AON, Gtd. Notes 3.50 9/30/15 165,000 171,695 ARC Properties Operating Partnership/Clark Acquisition Gtd. Notes 3.00 2/6/19 410,000 a 409,684 Bank of America, Sr. Unscd. Notes 1.28 1/15/19 520,000 b 525,787 Bank of America, Sr. Unscd. Notes 2.60 1/15/19 150,000 152,010 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 290,000 334,311 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 50,000 57,875 Capital One Bank USA, Sub. Notes 3.38 2/15/23 300,000 291,623 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 187,802 Citigroup, Sr. Unscd. Notes 3.88 10/25/23 500,000 501,177 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 180,000 192,074 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 160,000 185,536 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 210,000 a 262,998 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 285,415 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 265,000 282,189 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 200,000 207,662 General Electric Capital, Sr. Unscd. Notes 0.75 1/14/19 405,000 b 404,712 Genworth Holdings, Gtd. Notes 4.80 2/15/24 310,000 322,044 Genworth Holdings, Gtd. Notes 7.20 2/15/21 65,000 78,153 Genworth Holdings, Gtd. Notes 7.70 6/15/20 95,000 117,055 Goldman Sachs Group, Sr. Unscd. Notes 1.34 11/15/18 505,000 b 509,499 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 430,000 b 439,874 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 230,000 256,569 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 a 493,643 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 235,000 237,236 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 295,000 306,230 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 235,000 254,517 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 220,000 220,080 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 100,000 105,763 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 105,000 119,766 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 225,000 256,691 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 150,000 a 146,968 PNC Bank, Sub. Notes 6.88 4/1/18 250,000 294,889 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 264,612 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 229,722 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 225,000 230,301 WEA Finance, Gtd. Notes 7.13 4/15/18 75,000 a 89,975 Foreign/Governmental.2% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 200,000 a 204,250 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 280,000 286,216 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 85,000 89,495 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 123,717 Health Care.2% Actavis, Sr. Unscd. Notes 4.63 10/1/42 100,000 95,179 Mylan, Sr. Unscd. Notes 5.40 11/29/43 190,000 201,248 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 260,000 262,384 Information Technology.1% Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 70,000 73,390 Xerox, Sr. Unscd. Notes 5.63 12/15/19 185,000 211,667 Materials.6% Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 245,000 242,825 Holcim US Finance, Gtd. Notes 5.15 9/12/23 200,000 a 214,878 LYB International Finance, Gtd. Notes 4.00 7/15/23 335,000 342,210 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 265,000 269,305 Vale Overseas, Gtd. Notes 4.38 1/11/22 320,000 320,846 Vale, Sr. Unscd. Notes 5.63 9/11/42 185,000 c 173,724 Municipal Bonds.4% Illinois, GO (Pension Funding Series) 5.10 6/1/33 450,000 442,737 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 140,377 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 12,136 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 270,083 New York City, GO (Build America Bonds) 5.99 12/1/36 135,000 158,269 Residential Mortgage Pass-Through Ctfs..0% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.43 7/25/35 98,964 b Telecommunications.7% AT&T, Sr. Unscd. Notes 1.14 11/27/18 355,000 b 359,347 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 150,000 191,716 Rogers Communications, Gtd. Notes 4.10 10/1/23 205,000 c 210,637 SBA Tower Trust, Mortgage Bonds 2.24 4/15/43 405,000 a 402,321 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 150,000 179,189 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 455,000 559,025 U.S. Government Agencies1.3% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 c,d 980,948 Federal National Mortgage Association, Notes 0.88 12/20/17 2,305,000 d 2,280,205 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 d 505,825 U.S. Government Agencies/Mortgage-Backed8.5% Federal Home Loan Mortgage Corp.: 3.50%, 12/1/41 - 3/1/42 1,848,117 d 1,873,247 5.00%, 4/1/39 541,331 d 597,724 5.50%, 4/1/22 - 1/1/36 385,833 d 424,436 Federal National Mortgage Association: 2.50%, 5/1/28 880,016 d 886,113 3.00%, 7/1/28 - 8/1/42 3,264,836 d 3,256,237 3.50%, 12/1/41 - 8/1/42 2,625,858 d 2,667,355 4.00%, 1/1/41 - 12/1/43 6,727,787 d 7,068,968 4.50%, 2/1/39 - 8/1/41 4,744,420 d 5,112,793 5.00%, 8/1/20 - 7/1/39 1,108,679 d 1,221,968 5.50%, 9/1/34 - 5/1/40 399,864 d 443,926 6.00%, 10/1/37 - 2/1/39 99,998 d 111,582 8.00%, 3/1/30 131 d 135 Government National Mortgage Association I; 5.50%, 4/15/33 46,921 52,139 U.S. Government Securities11.4% U.S. Treasury Bonds: 3.75%, 11/15/43 3,975,000 4,093,630 6.13%, 11/15/27 985,000 1,330,212 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 4,698,072 e 4,867,644 U.S. Treasury Notes: 0.13%, 12/31/14 3,305,000 3,305,387 0.25%, 12/31/15 6,220,000 c 6,217,325 0.75%, 1/15/17 12,130,000 c 12,166,014 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 108,059 Enel Finance International, Gtd. Notes 6.80 9/15/37 300,000 a 336,516 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 315,000 340,769 Iberdrola International, Gtd. Notes 6.75 7/15/36 205,000 236,809 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 107,345 Nisource Finance, Gtd. Notes 5.65 2/1/45 390,000 419,051 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 269,104 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 241,212 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 32,587 Total Bonds and Notes (cost $93,832,088) Common Stocks64.3% Shares Value ($) Consumer Discretionary7.2% Amazon.com 3,350 f 1,213,035 Carnival 29,130 1,155,296 CBS, Cl. B 13,310 892,835 Delphi Automotive 3,760 250,303 General Motors 39,200 f 1,419,040 Johnson Controls 18,970 937,118 Kohl's 33,100 1,859,889 Lowe's 20,720 1,036,622 Macy's 17,960 1,039,166 News Corp., Cl. A 27,260 f 499,676 Omnicom Group 6,870 519,922 PVH 13,180 1,666,347 Starbucks 8,000 567,680 Twenty-First Century Fox, Cl. A 38,340 1,285,924 Viacom, Cl. B 11,830 1,037,846 Walt Disney 49,110 3,968,579 Whirlpool 4,770 689,885 Consumer Staples4.7% Archer-Daniels-Midland 51,600 2,094,960 Avon Products 26,740 413,668 Coca-Cola Enterprises 48,560 2,286,205 Costco Wholesale 13,830 1,615,344 CVS Caremark 45,490 3,327,139 Mondelez International, Cl. A 35,740 1,216,232 PepsiCo 7,400 592,518 Philip Morris International 20,000 1,618,200 Energy7.4% Anadarko Petroleum 12,790 1,076,406 Cameron International 12,010 f 769,360 EOG Resources 3,530 668,653 Exxon Mobil 76,970 7,409,902 Occidental Petroleum 68,390 6,601,003 Phillips 66 16,600 1,242,676 Schlumberger 9,060 842,580 Valero Energy 42,810 2,054,024 Exchange-Traded Funds.7% iShares Russell 1000 Value Index Fund 5,080 480,974 SPDR S&P rust 7,460 c 1,389,723 Financial16.1% Allstate 12,960 703,209 American International Group 39,650 1,973,380 Ameriprise Financial 23,020 2,508,950 Bank of America 277,950 4,594,513 Capital One Financial 16,240 1,192,503 Charles Schwab 33,950 900,015 Citigroup 63,270 3,076,820 Comerica 24,840 1,196,791 Discover Financial Services 8,790 504,370 Fifth Third Bancorp 33,840 734,159 Goldman Sachs Group 10,560 1,757,712 Hartford Financial Services Group 77,140 2,714,557 ING US 79,700 2,858,839 Invesco 16,950 581,385 JPMorgan Chase & Co. 89,782 5,101,413 MetLife 26,797 1,357,804 Morgan Stanley 39,490 1,216,292 NASDAQ OMX Group 28,720 1,102,561 PNC Financial Services Group 29,920 2,446,858 Prudential Financial 19,630 1,660,305 Regions Financial 169,730 1,805,927 Santander Consumer USA Holdings 24,960 632,237 TD Ameritrade Holding 39,320 1,314,468 Wells Fargo & Co. 69,202 3,212,357 Health Care10.0% AbbVie 44,210 2,250,731 Aetna 10,170 739,461 Agilent Technologies 19,990 1,138,031 Amgen 8,220 1,019,444 Baxter International 7,150 496,925 Biogen Idec 1,410 f 480,359 Cardinal Health 33,060 2,364,782 Celgene 5,530 f 888,947 Cigna 16,270 1,294,929 Eli Lilly & Co. 9,710 578,813 Gilead Sciences 14,850 f 1,229,432 McKesson 14,020 2,482,241 Medtronic 16,150 957,049 Merck & Co. 69,900 3,983,601 Mylan 28,090 f 1,560,961 Omnicare 8,390 494,171 Pfizer 191,109 6,136,510 Industrial5.7% Cummins 18,470 2,695,142 Danaher 13,110 1,002,784 Delta Air Lines 34,290 1,138,771 Eaton 33,360 2,492,325 FedEx 23,040 3,071,923 Fluor 9,210 715,525 Honeywell International 15,940 1,505,374 Illinois Tool Works 12,340 1,018,050 PACCAR 16,010 1,054,098 Precision Castparts 4,580 1,181,090 Information Technology9.4% Accenture, Cl. A 16,160 1,346,936 Amphenol, Cl. A 8,390 738,488 Apple 4,301 2,263,358 Applied Materials 92,530 1,754,369 Cisco Systems 129,750 2,828,550 EMC 104,190 2,747,490 Google, Cl. A 2,810 f 3,415,977 Micron Technology 20,860 f 504,603 Microsoft 81,800 3,133,758 Seagate Technology 12,850 670,641 Texas Instruments 60,130 2,703,445 Twitter 5,730 c 314,634 Visa, Cl. A 5,040 1,138,738 Western Digital 8,600 748,114 Xilinx 41,070 2,143,854 Materials2.2% Dow Chemical 30,420 1,481,758 Martin Marietta Materials 15,220 1,856,536 Owens Corning 11,070 f 506,563 Praxair 5,940 774,398 Vulcan Materials 23,090 1,568,504 Utilities.9% NextEra Energy 10,750 982,443 NRG Energy 51,540 1,498,268 Total Common Stocks (cost $150,302,155) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 6/12/14 (cost $49,994) 50,000 g Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,159,341) 4,159,341 h Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $542,654) 542,654 h Total Investments (cost $248,886,232) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO - General Obligation REIT - Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, these securities were valued at $7,823,332 or 2.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At February 28, 2014, the value of the fund's securities on loan was $19,349,500 and the value of the collateral held by the fund was $19,781,387, consisting of cash collateral of $542,654 and U.S. Government & Agency Securities valued at $19,238,733. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized appreciation on investments was $31,340,571 of which $32,891,359 related to appreciated investment securities and $1,550,788 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income taxpurposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Common Stocks 63.6 U.S. Government Agencies/Mortgage-Backed 21.2 Corporate Bonds 8.8 Commercial Mortgage-Backed 2.2 Money Market Investments 1.7 Asset-Backed 1.3 Exchange-Traded Funds .7 Municipal Bonds .4 Foreign/Governmental .2 Residential Mortgage-Backed .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES February 28, 2014 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 2/28/2014 ($) Financial Futures Short U.S. Treasury 10 Year Notes 17 (2,117,031) June 2014 3,852 The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 3,777,195 - Commercial Mortgage-Backed - 6,058,133 - Corporate Bonds+ - 24,372,637 - Equity Securities - Domestic Common Stocks+ 178,108,352 - - Exchange-Traded Funds 1,870,697 - - Foreign Government - 703,678 - Municipal Bonds+ - 1,023,602 - Mutual Funds 4,701,995 - - Residential Mortgage-Backed - 96,707 - U.S. Government Agencies/Mortgage-Backed - 27,483,601 - U.S. Treasury - 32,030,206 - Other Financial Instruments: Financial Futures++ 3,852 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees . Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Trustees . These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees . Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/ James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
